DETAILED ACTION
Claims 1-3, 6-10, 13-17, and 20 are pending in the instant application, Applicant amending claims 1, 8, and 15.
Applicant’s arguments concerning the rejection under 35 USC 103 were persuasive and the finality of the previous rejection is withdrawn. This Office action is non-final.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The present application is being examined under the first inventor to file provisions of the AIA .

Interview Summary
The Interview Summary provided by the Examiner on March 17, 2021 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 103
Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Motavalli, US 2012/0083907.
NOTE: Bold text is unamended claim language. 
 Bold underlined test is newly amended claim language.

AS TO CLAIM 1 
using an agricultural computer system comprising a computing device with a memory, receiving, over a network, field definition data and field condition data for one or more fields;
Motavalli (table 1) where “application area information” and “attribute value” (at least) are the “field definition data” and “field condition data” as discussed in paragraphs 33 and 37 of Applicant’s PGPub respectively, as application area information is of a relatively fixed nature such as latitude and longitude, while and attribute values are of a relatively variable nature, such as moisture content.

determining, from the field definition data and the field condition data for the one or more fields, a number of soil types in the one or more fields based on a USDA soil classification of soil types;
Motavalli does not explicitly teach concerning the use of a USDA soil classification of soil types. However, Motavalli does teach soil classification (Table 1, Attribute Zone) and teaches concerning government regulation (paragraphs 27 and 42). From these teachings of Motavalli, it is within the capacity of one having ordinary skill in the art of the invention at the time of the application to understand that the soil classification scheme of Motavalli could be supplemented by a USDA government 

determining a distinctive value score for each of the one or more fields by:
for each of a plurality of areas in a respective field, determining a distinctiveness amount that is dependent on (1) a surface area of a respective area, and (2) relative distinctness values for soil types in the respective area by referencing observed values associating all pairings of the soil types associated with the respective area with other soil types to soil compatibility scores,
Motavalli (paragraphs 25-29) teaches where the fertilizer-application parameter reads on the distinctive value score as the fertilizer-application parameter takes field data and returns crop input variable values.

wherein the soil compatibility scores represent amounts of at least one variation between the soil types in each of the pairings,
Motavalli (paragraphs 30-35) teaches where relative distinctness and compatibility are inversely related, as cells with similar compatibility are given similar fertilizer, while cells with dissimilar compatibility are given dissimilar fertilizer.

wherein the relative distinctness values represent an inverse of the soil compatibility scores, the relative distinctness values decreasing with increasing soil compatibility scores, 
Motavalli (paragraphs 30-35) teaches where relative distinctness and compatibility are inversely related, as cells with similar compatibility are given similar fertilizer, while cells with dissimilar compatibility are given dissimilar fertilizer.

wherein the at least one variation between a particular pairing relates to maximum yield potential of each soil type of the two or more soil types in the particular pairing, yield response to fertilizer application of each soil type in the particular pairing, yield sensitivity to seed type of each soil type in the particular pairing, and yield sensitivity to seed population of each soil type in the particular pairing;
Motavalli (paragraphs 25-29) teaches where the fertilizer-application parameter reads on the variable rate suitability 
Motavalli (paragraphs 30-35) teaches where relative distinctness and compatibility are inversely related, as cells with similar compatibility are given similar fertilizer, while cells with dissimilar compatibility are given dissimilar fertilizer.
Motavalli teaches concerning relative analysis (paras 45, 68, 99, and 106) including focusing on compatibility analysis for extending individual application cells (para 127: “Specifically, an application cell's length may be extended based on the location of zones relative to the application cell.”)

using the computing device, determining that a threshold value that represents whether different portions within the one or more fields should be given similar treatment plans is exceeded based, at least in part, on the field definition data, the field condition data for the one or more fields, and the distinctive value score associated with the respective field;
in response to the determining that the threshold value is exceeded, generating soil-based management zones based, at least in part, on the soil types in the respective fields and the relative distinctness values for the respective field; 


using the computing device, causing display, on a client computing device that is executing an agricultural application, of a map view of the soil-based management zones;
Motavalli (paragraphs 25-29) where the fertilizer-application parameter reads on the variable rate suitability score as discussed in paragraph 235 of Applicant’s PGPub, as the fertilizer-application parameter takes field data and returns crop input variable values.
Motavalli teaches a map display (paragraph 4: “For example, the map may be used as an overlay onto a map showing crop yields within the field.”)

using the computing device, receiving a request, from the client computing device, to modify treatment of a selected soil-based management zone of the soil-based management zones;
Motavalli (paragraph 123) teaches updating market information that will inform the decision to use different treatments, based on the economic viability of such treatment.

in response to receiving the request, modifying and sending farm practice criterion for the selected soil-based management zone to a computing device enabled to control agricultural equipment.
Motavalli (paragraph 49) teaches controlling the release of various applications onto the fields by controlling fertilizer applicator 188 using applicator controller 180.

AS TO CLAIM 2 (of 1) 
determining, from the field definition data and the field condition data for the one or more fields, index values of biomass health for a plurality of regions of the one or more fields;
Motavalli (paragraph 38) teaches concerning soil organic matter, which reads on the biomass health as discussed in paragraph 221 of Applicant’s PGPub because soil organic matter is a measure of the biological concentration at a given location point.

determining, from the index values of biomass health, a statistical variation of biomass health for the plurality of regions of the one or more fields;


wherein determining that the threshold value is exceed is based, at least in part, on the statistical variation of biomass health.
Motavalli (paragraph 25-29) teaches concerning determining threshold values, teaches concerning soil organic matter as a parameter, and teaches (paragraphs 78, 112-119, and 127) concerning statistical variation for parameters.

AS TO CLAIM 3 (of 1) 
determining, from the field definition data and the field condition data for the one or more fields, elevation values of a plurality of regions of the one or more fields;
Motavalli (Table 1) teaches a Digital Elevation Model (paragraphs 40-41)

determining, from the elevation values, a statistical variation of elevation for the plurality of regions of the one or more fields;


wherein determining that the threshold value is exceed is based, at least in part, on the statistical variation off elevation.
Motavalli (paragraph 25-29) teaches concerning determining threshold values, teaches (paragraphs 40-41) teaches concerning elevation as a parameter, and teaches (paragraphs 78, 112-119, and 127) concerning statistical variation for parameters.

AS TO CLAIM 6 (of 1) 
identifying, from the field definition data and field condition data for the one or more fields, one or more secondary spatial characteristics;
modifying the soil-based management zones based on the one or more secondary spatial characteristics;
causing displaying, on the client computing device, the modified soil-based management zones.
Motavalli (Table 1) teaches risk-avoidance level as a threshold and teaches (paragraphs 25-29) where each cell is a distinct soil type.  Motavalli (paragraphs 38, 85, and 142) 

AS TO CLAIM 7 (of 6) 
wherein the one or more secondary spatial characteristics comprise one or more of: elevation, electrical conductivity, organic matter content, presence of tilling, presence of irrigation, yield from one or more prior seasons, reflectivity, characteristics derived from reflectivity, or thermal emissivity.
Motavalli (paragraphs 38, 85, and 142) teaches concerning secondary spatial characteristics, such as electrical conductivity and history crop yields (among others).

AS TO CLAIMS 8-10 and 13-14 
The claims recite elements substantially similar to those recited in claims 1-3 and 6-7.  Thus, the art and rationale of claims 1-3 and 6-7 applies. 

AS TO CLAIMS 15-17 and 20 
The claims recite elements substantially similar to those recited in claims 1-3 and 6.  Thus, the art and rationale of claims 1-3 and 6 applies. 

Response to Arguments
Applicant's arguments filed March 15, 2021 were sufficient to overcome the rejection under 35 USC 112 and that rejection is withdrawn.
Applicant’s arguments concerning the rejection under 35 USC 103 are moot in light of the new grounds of rejection explained in the rejection above.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623